EXHIBIT 99.1 Houston, Texas 18 November 2010 FOR IMMEDIATE RELEASE EARNINGS- ATWOOD OCEANICS, INC., Houston-based international drilling contractor, announced today that the Company earned net income of $64,229,000 or $0.99 per diluted share, on revenues of $160,613,000 for the quarter ended September 30, 2010 compared to net income of $48,284,000 or $0.75 per diluted share, on revenues of $131,044,000 for the quarter ended September 30, 2009.For the twelve months ended September 30, 2010, the Company earned net income of $256,996,000 or $3.95 per diluted share, on revenues of $650,562,000 compared to net income of $250,745,000 or $3.89 per diluted share, on revenues of $586,507,000 for the twelve months ended September 30, 2009. FOR THE THREE MONTHS ENDED SEPTEMBER 30, Revenues $ $ Income before Income Taxes Provision for Income Taxes ) ) Net Income Earnings per Common Share - Basic Diluted Weighted Average Shares Outstanding - Basic Diluted FOR THE TWELVE MONTHS ENDED SEPTEMBER 30, Revenues $ $ Income before Income Taxes Provision for Income Taxes ) ) Net Income Earnings per Common Share - Basic Diluted Weighted Average Shares Outstanding - Basic Diluted
